Citation Nr: 1226599	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).     

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of septorhinoplasty, deviated nasal septum with obstruction of the left nares and deformity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.  The claims file was thereafter transferred to the RO in Phoenix, Arizona.                   

In January 2008 and February 2010, the Board remanded this case for additional development.  The purposes of these remands have been met and the case is ready for appellate consideration.  

In January 2012, the Veteran, through his representative, submitted VA Medical Center (VAMC) outpatient treatment records, dated from July to October 2003, and from December 2011 to February 2012.  The Veteran waived the right to have the records initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).  Regardless, the Board notes that these records were already of record.  

In June 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In a letter, dated in June 2012, the Board notified the Veteran that the Veterans Law Judge who had conducted his June 2007 Travel Board had retired and was no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in July 2012, the Veteran indicated that he did not wish to appear at a new hearing and requested that his case be considered on the evidence of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The preponderance of the most competent and probative evidence of record is against a finding that the Veteran has PTSD.    

2.  An acquired psychiatric disorder, to include bipolar disorder, was not manifested during service or within one year of separation from service, and is not related to the Veteran's service.

3.  For the entire period on appeal since October 31, 2003, the Veteran's service-connected nasal disability has been manifested by significant deformity of the nose with a depressed area over the distal portion of the bony dorsum, and with a deviated nasal septum to the left; such findings are reflective of gross distortion of the nose.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  The criteria for an initial disability evaluation for the residuals of septorhinoplasty, deviated nasal septum with obstruction of the left nares and deformity, of 30 percent, but no higher, have been met for the entire period on appeal since October 31, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 4.1, 4.7, 4.97, 4.118, Diagnostic Codes 6502, 6504, 7800 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claim 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the first step is to determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD and if he has an acquired psychiatric disorder other than PTSD.  A review of the evidence of record shows that the Veteran has been assessed with competing Axis I psychiatric diagnoses.  Both PTSD and bipolar disorder have been listed as an Axis I diagnosis during the course of his appeal (at various times).  However, for the following reasons, the Board finds that the most probative records do not support the conclusion that the Veteran has PTSD.  In addition, the Board finds that there is no credible evidence on file linking a psychiatric disorder, to include bipolar disorder, to service or to any incident of service.

In this case, the Veteran contends that he currently has PTSD and/or a psychiatric disorder that is related to his period of military service.  According to the Veteran, during service, his Military Occupational Specialty (MOS) was as a Military Policeman.  The Veteran maintains that due to his MOS, he experienced numerous stressors.  Specifically, he notes that on one occasion, he was assaulted by a prisoner.  

In regard to the Veteran's other stressors, he maintains that while he was stationed at Fort Bragg, he was assigned to the 118th Military Police Company, 16th Military Police Group.  According to the Veteran, on March 8, 1973, there was a plane crash in Silk Hope, North Carolina, which was close to Fort Bragg.  The Veteran indicated that everyone on the plane died, including the members of the Golden Knights Army Parachute Team.  He noted that his unit was dispatched to cordon off the crash site and secure the area until other authorities and emergency vehicles could arrive.   

The Veteran's service records confirm that his MOS was as a Military Policeman.  In addition, the records show that in November 1972, he was a victim of an assault while performing his duties as a Military Policeman.  

In a VA Form 119, Report of Contact, dated in February 2007, a coordinator from the U.S. Army & Joint Services Records Research Center (JSRRC) stated that the Veteran's service records confirmed that he was stationed at Fort Bragg from June 1972 to January 1975.  In addition, the coordinator indicated that research on the internet showed that on March 8, 1973, a plane carrying members of the Army's Golden Knights parachute team crashed near Silk Hope.  However, according to the coordinator, no records could be located to confirm the presence of the 118th Military Police Company at the crash site.

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder, to include PTSD.  The records show that in January 1975, he underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes.        

In October 2003, the Veteran filed claims for service connection for bipolar disorder and PTSD.  

VAMC treatment records, dated from September 2003 to February 2012, show intermittent treatment for bipolar disorder and PTSD.  In September 2003, the Veteran was hospitalized for five days with suicidal thoughts.  At that time, he stated that he was unable to find employment and felt hopeless.  It was noted that he had a history of bipolar disorder and childhood PTSD, and had been depressed for approximately one year, providing evidence against this claim as it clearly indicates no problems associated with service.  It was reported that according to the Veteran, he grew up in a physically/verbally/ sexually abusive home.  Upon discharge, the diagnosis was PTSD which, based on the above, appeared to be based on nonservice stressors.

Additional VAMC outpatient treatment records reflect that in June 2005, the Veteran underwent a mental status evaluation.  At that time, the examiner stated that the Veteran had a history of bipolar disorder and personality disorder.  According to the Veteran, he did not experience bipolar symptomatology until the 1990's, providing more evidence against his own claim.

The Veteran's bipolar disorder had deteriorated since he lost his job in 1998.  The Veteran noted that he had worked as a truck driver for 25 years.  He had complaints of nightmares and flashbacks of "violence in the military."  He indicated that during service, he was assaulted several times and had to go to the scene of car and plane crashes.  Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) bipolar disorder; PTSD; alcohol dependence in sustained remission, and (Axis II) personality disorder not otherwise specified (NOS).  The examiner noted that in the Veteran's computerized problem list, it was indicated that the Veteran had depressive disorder, NOS, bipolar affective disorder, and bipolar I disorder.     

In July 2006, the Veteran underwent a VA psychiatric examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he was "viciously attacked" while performing his duties as a military police officer.  The examiner noted that the Veteran's service treatment records confirmed that the Veteran was assaulted in November 1972.  However, the records reflected that after the assault, the Veteran only suffered a slight laceration to the right eye.  The Veteran reported other problems and stressors as a military policeman and brought documents from his personnel file to document such.  The examiner stated that in a document dated in November 1973, it was noted that the Veteran performed "his duties [in an] outstanding manner."  

The examiner indicated that the Veteran's presentation was inconsistent with the medical record documentation.  For example, the Veteran described his relationship with his parents as "fine" and he did not identify any history of physical, verbal, or sexual abuse.  However, VAMC treatment records showed that in September 2003, it was noted that according to the Veteran, he grew up in a physically/verbally/ sexually abusive home and had PTSD due to that experience.  Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) bipolar disorder with psychotic features; PTSD, chronic, and (Axis IV) unemployment, financial.  

The examiner stated that as explained above, the Veteran's clinical presentation had been inconsistent across treatment providers.  However, the examiner indicated that because the Veteran had been consistently diagnosed with bipolar disorder and PTSD, such disorders were continued.  He opined that the Veteran's PTSD was not caused by or aggravated by his active duty experiences.  The primary diagnosis was bipolar disorder with psychotic features.  All of this provides evidence against this claim, not only indicating PTSD was not caused by service, by clearly indicating there was a problem with the Veteran's recollection of events.          

VAMC outpatient treatment records show that in June 2008, the Veteran underwent a PTSD follow-up evaluation.  At that time, he stated that while he was working as a military policeman, he was in numerous dangerous situations.  He indicated that at present, he had intrusive thoughts and flashbacks about his military experiences.  Following the mental status evaluation, the Axis I diagnosis was PTSD.  

In March 2008, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in November 2003.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for bipolar disorder (primary diagnosis) and PTSD (secondary diagnosis).  

The SSA records include a private medical report which shows that in November 2003, the Veteran underwent a mental status evaluation.  At that time, the examiner stated that he had reviewed VAMC treatment records dated from July to August 2003.  The records documented treatment for bipolar disorder, and rule out PTSD from childhood abuse.  The examiner indicated that according to the Veteran, his father was violent and unpredictable.  The Veteran noted that his father would pull him out of bed in the middle of the night and beat him.  He reported that he was diagnosed with hyperactivity as a child.  According to the Veteran, his symptoms of depression and mood swing worsened after age 19.  He stated that he entered the military and worked as a military policeman during which time he was assaulted on several occasions by prisoners including one occasion when he was knocked unconscious by a prisoner with handcuffs.  Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) bipolar disorder, mixed; PTSD secondary to childhood abuse; alcohol dependence in recent remission, and (Axis IV) severe psychosocial stressors.          

In a May 2009 VAMC outpatient treatment record, it was noted that because the Veteran carried a PTSD diagnosis as a result of his military service, he was eligible for treatment in the PTSD program and was being given psychotropic medication.  

Pursuant to the December 2010 remand, the Veteran underwent a VA examination in February 2011.  At that time, the examiner stated that the Veteran's claims file was reviewed.  The Veteran denied any abuse as a child.  However, the examiner noted that a review of the VAMC treatment records showed that in April 2002, the Veteran had reported that he had PTSD due to childhood sexual and physical abuse.  In addition, in July 2005, the Veteran altered his PTSD history and stated that it was from physical attacks while in the military and his attendance at car and plane crashes.  

Following the mental status evaluation, the diagnoses were the following: (Axis I) bipolar disorder, NOS; alcohol dependence; and abuse status unclear, (Axis II) borderline personality disorder, and (Axis IV) chronic mental illness.  The examiner stated that at first, the Veteran's presentation "rang true."  However, as the Veteran kept weaving his proposed trauma into his answers to unrelated issues, the examiner noticed some mild shifts in the facts as presented and the Veteran's vagueness to many of the clarifying questions that were asked.  The examiner noted that in July 2005, the Veteran stated that his bipolar illness started in the "1990's" which was far from the time that he served in the Army.  Likewise, in April 2002, although the Veteran stated that he had PTSD from childhood abuse, he did not refer to his period of service.  He continued to change his narrative on numerous occasions.  According to the examiner, such appeared to be a case of malingering to obtain compensation unjustly.  The examiner concluded that the Veteran's bipolar disorder and personality disorder were not a result of his military service since they did not develop until years after his discharge, providing more evidence against this claim.      

In a VA Form 21-4138, Statement in Support of Claim, dated in April 2011, the Veteran stated that he was never sexually abused by a family member as a child.  In fact, he indicated that he had no history of sexual abuse at any point in his life.       

Initially, in regard to the Veteran's diagnosed personality disorder, the Board notes that a personality disorder is not an injury or disease that is cognizable within the meaning of VA legislation or for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.127 (2011).  Thus, a personality disorder is not a disability warranting service connection under VA applicable law.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection, there must be first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, the Board recognizes that the Veteran has been diagnosed with PTSD.  However, at best, this diagnosis appear to be a result of the Veteran's own report and not the opinion of a medical professional based on a comprehensive psychiatric evaluation of the Veteran and review of the record.

The evidence of record includes numerous diagnoses of PTSD due to sexual/physical/verbal abuse of the Veteran as a child.  Such diagnoses are clearly based on the history as related by the Veteran of pre-service stressors.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the Court of Appeals for Veterans' Claims (Court) held that the VA and Board may not simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran and that the critical question is whether that history was accurate.  

In this regard, the Veteran has given conflicting statements regarding whether he experienced such abuse as a child.  VAMC outpatient treatment records show that in September 2003, the Veteran stated that he had PTSD due to sexual/physical/verbal abuse as a child.  In addition, in the private medical report, dated in November 2003, the Veteran indicated that he was physically abused by his father as a child.  However, in hearing testimony and an April 2011 statement, the Veteran specifically denied any sexual abuse.  

The Board also recognizes that the VAMC outpatient treatment records include numerous diagnoses of and treatment for PTSD.  However, at best, these diagnoses appear to be a result of the Veteran's own report and not the opinion of a medical professional based on a comprehensive psychiatric evaluation of the Veteran.  The Board recognizes that in June 2005, the Veteran noted that he had nightmares of "violence in the military" and was diagnosed with PTSD.  However, the examiner did not indicate how each of the prongs of the DSM-IV criteria were met, limiting the probative value of such diagnosis.  In addition, in May 2009, it was noted that the Veteran carried a PTSD diagnosis as a result of his military service.  However, once again, there was no indication how each of the prongs of the DSM-IV criteria were met, limiting the probative value of such diagnosis.  

By contrast, the Board attaches significant probative value to the conclusion reached by the VA examiner in the February 2011 VA examination report.  This examiner specifically noted that he had reviewed the Veteran's claims file.  He also compiled the Veteran's personal and military history and extensively interviewed and evaluated the Veteran.  The examiner recognized that the Veteran had changed his narrative regarding his PTSD history numerous times.  According to the examiner, such appeared to be a case of malingering to obtain compensation unjustly, a finding that the Board must, unfortunately, agree with based on its own review of the evidence.     

Based on the above, the examiner did not diagnose PTSD.  Rather, he concluded that the Veteran had bipolar disorder which was not related to his period of service.  This is highly probative evidence against the claim.  

In light of the above, the weight of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of PTSD.  Given the finding that the Veteran does not have PTSD, stressor verification is simply not warranted.  

Although the Board finds that the Veteran does not currently have PTSD, the evidence of record does show that he has a current diagnosis of bipolar disorder.  However, there is no competent credible evidence on file linking a psychiatric disorder, to include bipolar disorder, to service or to any incident of service, including his in-service assault.  

The Veteran's service treatment records are negative for any complaints or findings of any psychiatric disability, to include bipolar disorder.  In addition, in the Veteran's January 1975 separation examination, he was clinically evaluated as "normal" for psychiatric purposes.  

According to the Veteran, he did not experience bipolar disorder symptomatology until the 1990's, and the first medical evidence of a diagnosis of bipolar disorder is in September 2003, over 28 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].     

In this case, there is no competent medical evidence of record which links the Veteran's psychiatric disorder, currently diagnosed as bipolar disorder, to his period of service.  VAMC outpatient treatment records show intermittent treatment for bipolar disorder.  However, the records are negative for any evidence showing a relationship between the Veteran's bipolar disorder and his period of active service, including his in-service assault.  In June 2005, he was diagnosed with bipolar disorder.  Nevertheless, such was not linked to the Veteran's period of service.  Rather, according to the Veteran himself, he did not experience bipolar disorder symptomatology until the 1990's.  In addition, in a November 2003 private medical report, although the Veteran was diagnosed with bipolar disorder, it was not specifically related to the Veteran's period of service.  

In the July 2006 VA examination report, although the examiner diagnosed the Veteran with bipolar disorder, he did not address the pertinent question of whether the Veteran's bipolar disorder was related to his period of service.  Thus, pursuant to the December 2010 remand, the Veteran underwent a VA examination in February 2011.  At that time, the examiner opined that the Veteran's bipolar disorder was not the result of his military service because it did not develop until years after his discharge.  This opinion opposes, rather than supports, the Veteran's claim, providing a situation in which the best evidence in this case provides highly probative evidence against the claim, outweighing the Veteran's lay statements and all other evidence in support of this case.   

As such, the fact remains that there is no credible evidence on file linking the Veteran's psychiatric disorder, currently diagnosed as bipolar disorder, to service or to an incident of service, despite the Veteran's assertions that such a causal relationship exists.  In addition, there is no evidence of a psychiatric disorder in service and psychosis is not shown to have been manifested in the postservice year.

The Board acknowledges the Veteran's contention that he has an acquired psychiatric disorder, to include PTSD and bipolar disorder, that is related to his period of service, to include his in-service assault.  The Veteran has not shown that he has the expertise required to diagnose a psychiatric disorder, including PTSD, and also to link any psychiatric disorder to his military service many years ago.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have PTSD, or a psychiatric disorder, including bipolar disorder, attributed to active service or the problems that the Veteran has cited. 

In weighing credibility, which the Board finds to be the key issue in this case, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this regard, the Veteran's own prior statements (as reviewed by the Board and contained in the claims file over many years, clearly indicating problems without connection to service or any stressor in service) provide evidence against a finding that he has PTSD related to a stressor in service.  Simply stated, while there are clearly indications of PTSD in this case (and, in fact, diagnoses of PTSD based on the Veteran's statements that the Board has not ignored), there is a great deal of factual evidence in this case that does not support the Veteran's contentions regarding the critical question that any stressor (even a stressor that has not been confirmed, or one that has been confirmed) in service has caused PTSD or any other problem related to service, overwhelming the positive evidence in this case.  The Veteran's statements are not always consistent (at times referring to abuse as a child and at times denying such abuse).  Further, his treatment records cite to other problems that have nothing to do with his military service, such as unemployment and financial problems.  

While the Board does not doubt the Veteran's current belief that his symptoms are the result, to some degree, of service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  In the February 2011 VA examination report, the examiner suggested that the Veteran's vagueness and change in narrative summary appeared to be a case of malingering to obtain compensation unjustly.  The Board agrees.  As such, the Board does not find that the Veteran's lay contentions are sufficient to establish service connection.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports problems and events in service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

The Board does not ignore findings of PTSD in this case.  The Board also acknowledges that the Veteran has been diagnosed with bipolar disorder.  However, primarily based on the February 2011 VA examination report, the Board finds that the most probative evidence in this record clearly reveals that the Veteran does not have PTSD.  Moreover, the Veteran's bipolar disorder has not been associated with his military service.  He was not treated in service, or within one year of discharge, for an acquired psychiatric disability, and none of his treating providers have associated his acquired psychiatric disability, currently diagnosed as bipolar disorder, with his service.  The February 2011 VA examiner provides highly probative evidence against a finding that the Veteran (a) has PTSD, or (b) has a psychiatric disability, to include bipolar disorder, related to service, which is fully supported by the facts of this cases.  

Based on the above, the preponderance of the evidence of record is against a grant of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, and his claim must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans' Claims (Court) noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.  

In October 2003, the Veteran filed a claim of entitlement to service connection for the residuals of a septorhinoplasty.            

The Veteran's service treatment records show that in October 1974, he was diagnosed with a congenital nasal deformity and underwent a septorhinoplasty.   

In February 2004, the Veteran underwent a VA examination.  At that time, he stated that due to his nasal surgery, he had an external nasal deformity and trouble breathing through the left side of his nose.  According to the Veteran, his nose bled easily and he had one to two nose bleeds per week.  He denied any sinusitis.  The examiner noted that the Veteran had not had any periods of incapacitation requiring bed rest and treatment by a physician in regard to his nose.  

The physical examination showed that the right naris was 50 percent open.  The left naris was 80 percent obstructed.  The Veteran had a deviated nasal septum with spurring on the left floor of the nose and some S-shaped deformity with convexity high in the right side of the nose.  External nasal examination showed a visible step-off deformity at the junction of the upper one third with the lower two thirds of the nose.  Color photographs of the nose were included which showed the aforementioned deformity.  Palpation over the deformity did not elicit any tenderness.  There was no tenderness to palpation over the sinuses.  Examination of the nares showed some crusting and dryness in the anterior septal region on both sides of the nose.  The turbinates were moderate in size.  There appeared some area of scarring on the right side of the nasal septum.  The diagnoses were deviated nasal septum with obstruction of the left naris (80 percent), and external nasal deformity.      

In a March 2004 rating action, the RO granted service connection for the residuals of septorhinoplasty, deviated nasal septum with obstruction of the left nares and deformity.  The RO assigned a 10 percent disability rating under Diagnostic Codes 6502-6504, effective from October 31, 2003, for the Veteran's service-connected nasal disability.  

In the Veteran's substantive appeal (VA Form 9), dated in March 2005, he stated that due to his nasal disability, he had to clear his nasal passages five to seven times a day.  According to the Veteran, his blockage was so severe that his breathing was greatly reduced.  

A VA examination was conducted in May 2011.  The examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, after his nasal surgery, his nose looked a lot better and worked reasonably well.  However, as time progressed, additional deformities became apparent.  The examiner reported that there was a significant depression in the dorsum of the Veteran's nose in the superior part of his nose which, according to the Veteran, was not present prior to the surgery.  The Veteran's nasal airway had been blocked and he had nasal congestion and crusting.  The Veteran had occasional bleeding of his nose and he used saline to try and keep his nose from being crusted and blocked.  He also used Breathe Right expansion strips on the outside of his nose at night to help him breathe.  The Veteran denied any sinusitis.  The examiner noted that the Veteran's nasal deformity was visually apparent.  

Upon physical examination, the dorsum of the Veteran's nose had a sharply depressed area over the distal portion of the bony dorsum.  The more distal cartilaginous dorsum was movable and that either represented a portion of the superior cartilaginous septum with attached portions of the upper lateral cartilages, which had been trimmed and separated, or some cartilage that had been moved into that area from apparently the nasal septum.  The Veteran did not know about that and the examiner stated that he could not determine that in reviewing the records.  According to the examiner, that showed a significant aesthetic deformity of the dorsum of the nose.  The nasal tip and columella appeared okay.  The nasal septum was deviated to the left on the caudal end and there was 70 to 80 percent obstruction to the nasal airway on the left side.  The right nasal airway had crusting and irritation on the nasal septum, and the nasal airway on the right side was approximately 20 percent obstructed.  There were no polyps, growths, or tumors inside the nose.  There was no sign of active infection in the nose.  The nasopharynx, oropharynx, hypopharynx, and larynx all appeared okay with no abnormality.  

In regard to an impression, the examiner stated that the Veteran had significant nasal deformity which appeared to be secondary to the injury and corrective surgery that he had during service.  

In this case, the Veteran's service-connected nasal disability has been rated under Diagnostic Codes 6502-6504.  Under Diagnostic Code 6504, a 10 percent rating is warranted for loss of part of nose, or scars, where there is loss of part of one ala, or other obvious disfigurement.  A 30 percent rating is warranted for loss of part of nose, or scars, where there is exposure of both nasal passages.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2011).

A maximum 10 percent rating is warranted for deviation of the nasal septum from trauma, with 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2011).

A Note following Diagnostic Codes 6502 and 6504 indicates that in the alternative, a rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 is for application.  See 38 C.F.R. § 4.97, Note following Diagnostic Code 6504 (2011).

The Board observes that the diagnostic criteria concerning disabilities of the skin have undergone revision.  See 67 Fed. Reg. 49,596 (July 31, 2002).  Such revisions became effective on August 30, 2002.  The Veteran's original claim for service connection was received in October 2003, and as such, the amended provision is for application in this case and is set forth below.

The Board also notes that the Diagnostic Codes applicable to scars were once again revised in October 2008.  These revisions, however, apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of her claim under these revised criteria.  As noted above, since the Veteran's original claim for service connection was filed before October 2008 and he has not requested reconsideration under the revised criteria effective October 23, 2008, evaluation of the Veteran's nasal disability under these revised criteria is not warranted.

Effective August 30, 2002, the revised criteria provide that a 10 percent evaluation is warranted for disfigurement of the head, face or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

The eight "characteristics of disfigurement" are as follows: Scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1) (2011).

As noted above, a 10 percent rating is the maximum rating available for deviation of the nasal septum under Diagnostic Code 6502.  A rating in excess of 10 percent is available under Diagnostic Code 6504, but only where there is exposure of both nasal passageways.  None of the evidence of record suggests that either nasal passageway is exposed, and the evidence shows that all scarring is located on the inside of the nose.  Nor does the Veteran contend that either nasal passage is exposed.  A rating in excess of 10 percent under Diagnostic Code 6504 is therefore not for application.  

A rating higher than 10 percent is available through application of Diagnostic Code 7800.  In this regard, the evidence of record shows that the Veteran has deformity of his nose which causes problems with his ability to breath through his nose.  In the May 2011 VA examination report, the examiner specifically described the deformity as a "significant aesthetic deformity of the dorsum of the nose."  In addition, color photographs from the Veteran's February 2004 VA examination confirm the examiner's findings.  Moreover, according to the February 2004 and May 2011 VA examination reports, the Veteran's left nasal airway has been 70 to 80 percent obstructed.  

The Board also notes that in the May 2011 VA examination report, the examiner stated that the Veteran had a sharply depressed area over the distal portion of the bony dorsum.  This shows that the Veteran has a visible tissue loss associated with his nasal disorder.  In addition, the nasal septum was deviated to the left.  According to the examiner, these findings were related to the Veteran's in-service surgery.  Thus, in light of the above, and in consideration of the Veteran's significant deformity of the nose with a depressed area over the distal portion of the bony dorsum, and with a deviated nasal septum to the left, the Board observes that the aforementioned findings are reflective of gross distortion of the nose.  It is clear that such findings have been present throughout the appeal period.  Therefore, in reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 30 percent evaluation under Diagnostic Code 7800 for the entire initial rating period from October 31, 2003.

An evaluation in excess of 30 percent, however, is not assignable under the pertinent rating criteria.  In this regard, there is no evidence that the service-connected condition results in complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  Moreover, the record shows that the deformity at issue is limited to the Veteran's nose; there is no associated distortion or asymmetry of any other feature.  Nor does the Veteran have at least four characteristics of disfigurement associated with the nasal disorder.  In this regard, the Board points out that all of the Veteran's nasal scars are located on the inside of his nose.  Given the above, the Board concludes that the evidence does not support an evaluation in excess of 30 percent under Diagnostic Code 7800.

In sum, the Board finds that, for the entire initial rating period from October 31, 2003, the evidence supports a 30 percent rating for the residuals of septorhinoplasty, deviated nasal septum with obstruction of the left nares and deformity.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's nasal disability that would render the schedular criteria inadequate.  The record does not reflect, for example only, that the Veteran has required any hospitalizations for his nasal disability.  In addition, in the February 2002004 VA examination report, the examiner noted that the Veteran had not had any periods of incapacitation requiring bed rest and treatment by a physician in regard to his nose.  As such, it would not be found that this disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

III. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the December 2003, March 2005, March 2006, and February 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in December 2003, March 2005, March 2006, and February 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 and February 2009 letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in December 2003, prior to the appealed from rating decision, along with the subsequent notice provided in March 2005, March 2006, and February 2008, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in October 2006, September 2010, and January 2012 supplemental statements of the case (SSOC's) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the December 2003, March 2005, March 2006, and February 2008 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to an examination for his service connection claim, the Veteran underwent a VA examination in July 2006.  However, because that examination was not fully adequate, he underwent another examination in February 2011.  

In this regard, the Board recognizes that in the April 2011 statement from the Veteran, he maintained that the February 2011 VA examination was inadequate because the examiner stated that he had a history of sexual abuse.  The Veteran denied such abuse.  However, as previously stated, the Veteran has given conflicting statements regarding any childhood history of sexual abuse.  In addition, the examiner in the February 2011 VA examination report noted such conflicting statements.  Thus, the Board has reviewed the February 2011 VA examination report and finds that it is adequate for the purpose of deciding the issue on appeal.  The report contains all the findings needed to evaluate the Veteran's claim, including the Veteran's history and mental status evaluation to determine the nature and etiology of any disabilities.  Additional development in this area is not warranted.

With respect to the increased rating claim, the Veteran received VA examinations in February 2004 and May 2011 which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's nasal disability.  

Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.    

Entitlement to a rating of 30 percent for the residuals of septorhinoplasty, deviated nasal septum with obstruction of the left nares and deformity, from October 31, 2003, is granted, subject to the regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


